PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/229,827
Filing Date: 5 Aug 2016
Appellant(s): SCHARF, MATTHEW, RYAN



__________________
John S. Golian (# 54,702)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant first argues that “The examiner initially asserts that the claims recite a certain method of organizing human activity[; however,] Appellant’s claims do not recite any fundamental economic principle or practice. There is nothing in the claims similar to hedging, insurance, mitigating risks or other economic practice. Appellant’s claims also do not recite any commercial or legal interaction. Appellant’s claims also do not recite managing personal behavior/relationships/interactions between people (Appeal Brief at 8).
The Examiner answers that the rejection does not assert fundamental economic practices as a form of certain methods of organizing human activity, only “commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations” (Final Office Action dated 20 July 2020, hereinafter “Final”, at 6). Further, the ad tags, pixel tags, and code that Appellant argues (Appeal Brief at 8-9) are identified by the rejection as being additional to the abstract idea - see the Final at 4, 5, and 6, with the terms “ad tag”, “pixel tag”, and “code” or “executing code” as repeatedly underlined, and the Final indicating “The Final at 6). Therefore, Appellant is here arguing the additional elements, not the abstract idea the claims identify. The abstract idea is to attributing content impressions, which is done by identifying the content impressions and the tags and coding is merely the computerized implementation (i.e., “apply it”) of doing so.
The Examiner notes that mental processes are mentioned at the rejection since persons have, in the general course of conversation, indicated movies or shows they have seen in response to advertisements (e.g., along the lines of “I saw movie XYZ last night; the trailer ads sounded really good”) or products they have purchased based on advertisements they have seen or heard (i.e., the speaker and listener both then attributing the activity to the content impression).

Appellant next argues that at Step 2A, Prong 2 of the 2019 PEG analysis, “each claim as a whole is directed to a particular improvement in technology” (Appeal Brief at 10). Appellant continues by indicating a problem described by the specification (Appeal Brief at 11), and alleging that “The claims address the challenge presented when a media partner server initiating a content impression is provided by a media partner that is a separate entity from a content provider whose content server provides content to a user device by providing a system configured to transmit media partner metadata from the media partner server to the content server” (Id.).
The Examiner answers that the claims do not appear to really address the challenge presented since they merely designate the data transmitted, and that ad 
The Examiner notes that Appellant specification ¶ 0024 indicates the “challenge” when using pixel tags – “that this is a standard firing of a pixel and doesn’t conditionally fire when the media partner is deemed to get credit for the conversion through the attribution model’s lens”, and later that attribution credit may be 100 percent. However, the claims only require or indicate “a standard firing of a pixel”, there is no conditional firing, the attribution score can be 100% at the claims, there is no indication of the use of an attribution model and even if there were one implied, that implication would encompass the use of any or all attribution models – including the ones use in the “second traditional approach” indicated by this paragraph. Essentially – the claims encompass the “second traditional approach”, except that they use a standard ad tag to call/request the content/ad.
The data indicated by the argument is much broader than Appellant’s apparent view. The claims indicate the user device providing “content impression data” and “media partner metadata”, where Appellant’s specification indicates “The term ‘media partner metadata’ refers to metadata from a media partner's platform regarding a content impression served by the media partner [where] the media partner metadata can include information that allows the media partner to identify Electric Power Group v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016), “we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas”) – essentially, the Office does not issue patents based on the data itself.
Regarding the use of ad tags and/or pixel tags, the Examiner has cited to sources that indicate that the sending of information via tags is the typical function of these tags, including Appellant’s admission that this is part of a “traditional approach” to attributions (see the Final at 9, including citation to Appellant specification ¶ 0024). Appellant reiterates what data the claims indicate as being collected and/or transmitted by the use of the tags and their coding, but Appellant not assert that there is any improvement or change to the use of tags – i.e., that there is an improvement to the technology or technical field. As such, there does not appear to be any practical application that would constitute a practical application.

Appellant next argues that even if Step 2A does not indicate eligibility, under Step 2B, “the claims nevertheless recite additional features sufficient to ensure the claims amount to significantly more than an abstract idea, itself” (Remarks at 12).
The Examiner answers that, first, Appellant has not identified, and the rejection does not identify, any additional elements as being insignificant based on being well-understood, routine, conventional (“WURC”) activity. As such, there is no WURC to address under the Berkheimer memo.
Nevertheless, when the additional elements are considered, they amount (as indicated above) to claims to what data is collected and/or transmitted, the use of a computer to implement the claims, and the use of ad and/or pixel tags (i.e., the form of “apply it” used as technology to implement the abstract idea). The data is not considered significant, as indicated, since as Electric Power Group indicates, it may be considered “as within the realm of abstract ideas” (at 1353, as cited above). The use of computers in general (user devices sending to servers, etc.) is considered to merely be implementing the idea (i.e., “apply it”, as indicated at MPEP § 2106.05(I)(A), and therefore insignificant. The use of ad and/or pixel tags has been identified by reference and by Appellant as merely being normal tag usage and/or “traditional” use of the technology. Therefore, 1) Appellant has not identified any 
As such, Appellant’s arguments with respect to WURC are considered not persuasive.

Appellant next argues the prior art rejections under Schoen, first alleging that “none of the cited sections or the remainder of Schoen describes an ad tag with media partner metadata that, when executed, generates a content request with the media partner metadata” (Appeal Brief at 14).
The Examiner answers that, first, Appellant’s specification indicates “The term ‘media partner metadata’ refers to metadata from a media partner's platform regarding a content impression served by the media partner” (Appellant specification ¶ 0020), and where the “the media partner metadata can include information that allows the media partner to identify the particular content impression, such as a content impression identifier used by the media partner for the content impression” (Id.), emphasis added), it is not required to contain those details – it is only required to be “metadata from a media partner's platform regarding a content impression served by the media partner” (Id.). Schoen at 0022 indicates that “the ads requested by the page being rendered may be targeted based on a number of attributes such as age, sex, demographic, location, income, career, as well as based on friendships or groups the associated user may have established or entered into” and “the ads 
Furthermore (or second), as indicated at the rejection, the code or script indicated by Schoen at 0022 that is calling an ad from an advertiser or a third party network is an ad tag (Schoen at 0022, “when a client application [is] used to render a page …, underlying scripts or calls when executed at the client device make … requests for ads from third-party advertisers directly or to ad networks having ad inventories, which then may return an ad that is then displayed in conjunction with the currently rendered page”). The returned ad is described by Shoen at 0032-0033, indicating that the returned ad includes a pixel tag that indicates or records an impression of that ad at the social network, i.e., Facebook (Schoen at 0032, “the advertiser uses an <img> or other tag as an advertising pixel that points to an endpoint at the social networking system (e.g., facebook.com/impression.php). The URL generated for each pixel can be made unique by a tracking ID and a hash of the tracking ID”). The Examiner is NOT “conflating the scripts/calls discussed in paragraph [0022] with the conversion tracking tag discussed in paragraph [0024]” as Appellant argues (Appeal Brief at 15). The Examiner understands that the media partner (e.g., Facebook) must be reported to the advertiser or ad network in order to 

Appellant next argues that the receiving of content and pixel tag is not disclosed by Schoen, apparently since Appellant alleges that “the examiner appears to be taking the position that the conversion tracking tags discussed in Schoen are both the ad tag and the pixel tag recited in claim 1” (Appeal Brief at 16).
The Examiner answers that Appellant indicates that “The term ‘ad tag’ refers to HTML code that is provided to a user device for a content impression and acts as a redirect to cause the user device to request content from a content server for the content impression” (Appellant specification ¶ 0021) and “The term ‘pixel tag’ refers to code that is triggered when associated content is displayed on a user device for a content impression” (Appellant specification ¶ 0019).The Examiner is not taking the position that the Schoen’s conversion tags are both the ad tag and the pixel tag. The Examiner position is simple and clear – the code or script indicated at Schoen 0022 that calls or requests an ad is the ad tag (it does exactly what Appellant’s definition of an ad tag indicates), and when the advertiser or ad network (from which the ad is called/requested) returns the ad, it includes “an <img> or other tag as an advertising pixel” that reports to a URL and tracks activity; therefore, this is considered to be the pixel tag (i.e., this tag does just what Appellant ’s definition of a pixel tag indicates). The Examiner notes that the tag received from the advertiser (i.e., the pixel tag received with the first content) indicates Facebook impressions (see Schoen at 0032-0033); therefore, the pixel tag contains the media partner metadata. Nothing more appears required by the argued aspect of the claims.
Appellant appears to offer various distractions regarding the conversion landing page of Schoen, but the claims and arguments are concerning the presence or use of the ad tag and pixel tag as well as the data transmitted by those tags (not that the data has meaningful patentable weight – it is merely indicating what data is being transmitted). As such, the Examiner has found that the “scripts or calls” that request and ad, and include in that request various context information regarding the request 

Appellant next argues that Shoen does not disclose executing the pixel tag to transmit the metadata and impression data (Appeal Brief at 18-19).
The Examiner answers that Appellant again appears to focus on the conversion page, where the claims and rejections are based on the tag activity. As indicated above, Shoen at 0022 discloses an ad tag that requests an advertisement, and then Schoen at 0032-0033 discloses the advertiser, in the advertisement that is responsive to the ad call or request, including a pixel tag (i.e., “an <img> or other tag as an advertising pixel” that reports to a URL and tracks activity – Schoen at 0032). Schoen at 0032 further indicates that “At creation time, the advertiser is prompted to set a category for the pixel, like ‘purchase’ or ‘sign-up’, to facilitate reporting on the pixels” and Schoen 0033 indicates (in an alternative to the above) that this reporting may be tracking impressions (“generate an <img> tag to point to <img src=”http://www.facebook.com/impression.php>” at Schoen 0033). Schoen at 0034 clarifies where the tag may be placed (relative to the body) in some examples, and that “it may be desirable to track a series of page views leading to a conversion action. To do this, a tracking tag may be placed at all pages leading to a possible conversion”. Since a “page view” is an impression (see Appellant specification ¶ 0017 defining a “content impression”), Schoen is explicitly indicating that the pixel tag may be executed to transmit impressions, and since this is at least specific to 
Appellant alleges that “The examiner appears to be reading this element of claim 1 independent of the other claim limitations” (Appeal Brief at 19); however, the opposite is actually true – the Examiner understands and finds that both the claims and Schoen 0022, 0032, 0033, and 0034 indicate the same sequence: an ad tag requests/calls content/ads and includes the indicated metadata, the content/ads are returned with a pixel tag to report the data and including the metadata, the pixel tag then reports that data so that content/ad activity can be tracked. 

Appellant next argues that claims 9 and 16 are patentable based on the allegations indicated above (Appeal Brief at 19-20).
The Examiner answers that the same reasoning and explanations indicated above are relied on for claims 9 and 16.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622

Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688   

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.